Title: To Thomas Jefferson from John Bond, 4 February 1805
From: Bond, John
To: Jefferson, Thomas


                  
                     Sir. 
                     Febry 4. 1805.—
                  
                  I beg the Liberty of laying before you a communication, which I have previously forwarded to the Honble H. Dearborn Esqe. Secretary at War, & the Honble Colo. Worthington Esqe. a member of the Senate.
                  I stated to them, that I was engag’d in the Revolutionary war between England & America, producing a Certificate of my Character, to the first mentioned Character, and laying before him every particular I could provide in my present Situation, in answer, I was informed my name was in the Archives, or books—therefore I trust as my business rests in the hands of Great men, & wise men, they will be merciful & Just, I require no more than Justice & Truth, and as others obtain’d a donation from Congress; to the Amt. of 100 Acres of Land & 100 Dollars why should not I. I left house & home, I left father & mother, and near, & Dear connections at the Infintile age of seventeen, as Soon as I understood the Britanic Charter, I knew their intentions were absurd & Dispotic. I then risqu’d my life, and since that period I have ventured my little all, or mite to strengthin the present administration, tho’ I could do no more than put pen to paper.
                  Now Sir, after my public inquisitions—to men of honour, authority & Truth, to whom should I look, on whom should I call, where should I Apply—but to the fountain source of power from whence, springs, flowing springs of Justice, Truth, Mercy, Benignity & Benevolence of every Degree flows—, I place so great a confidence in your Integrity, that I am fully pursuaded I shall obtain what is Just to wit 100 Acres of Land, & 100 Dollars,
                  Let not the Language of a friend, a true friend, tho. a weak friend, hurt the fealings of him whom I sincerely wish well above all men. if I have any knowledge of Divine things, any love for the real truth, if weighty & affecting matters prevail enforc’d with reason, gratitude and a generous principle, I by the Consideration of the freeness, the fulness & sufficiency of Christ, & by the love of God, who made us all, and who is your constant Benefactor, that he may remain your helm, Your morning Star, your succour by day & Your rest by night, that he may secure you firm from all Danger, preserve you in peace—and if contrary to your peaceful desires—War may insue, may the rightiousness of Xt. prove a sure assalumn, & the Eternal Joys of Heaven. with its power defend your cause, that America, that the world may see, and Acknowledge you to be a man of peace, a man of Justice, and a man of Truth, preserving the people & keeping them in peace with all nations, & Governing them—not with a rod of Iron but with the peaceful bands of useful and Inteligible cords—I acknowledge myself unworthy of the present dedication. 
                  I am unworthy of addressing you But I hope to be excus’d asscribing myself Your Most Obt & Hble Servt
                  
                     John Bond 
                     
                  
               